DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered. Claims 16-18 are cancelled. Claims 1-15 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/AU2018/050294 filed on 03/29/2018 and claims foreign priority of AUSTRALIA 2017901171 filed on 03/31/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Rejections
The rejection of claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-7 of the Final Rejection mailed on 10/04/2021, is withdrawn in view of amended claim.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 7 to 8 of the Final Rejection mailed on 10/04/2021, is withdrawn in view of amended claim 6.
The rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Gainer, as set forth on pages 8-10 of the Final Rejection mailed on 10/04/2021, is withdrawn in view of amended claims 1, 4, and 9. Claims 2, 3, and 5-8 depend from claim 1. Claims 10-15 depend from claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 3, and 5-8 depend from claim 1. Claims 10-15 depend from claim 9.
The amended claims 1, 4, and 9 recite "the trehalose is administered in a solution comprising at least about 2% trehalose (w/v)”, which encompasses 11% w/v or higher and administration other than oral route; however, the recitation is not disclosed in the originally filed application. Applicant’s specification only supports "a water-based drink (such as a sports drink) between about 0.5% and about 10% w/v, depending on the exact nature and volume of the drink… the trehalose may be provided at about 0.5%, about 1 %, about 1.5%, about 2%, about 2.5%... or about 10% w/v” (page 13/22, [058]). “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. See MPEP § 2163.06 [R-11.2013][I]. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 3, and 5-8 depend from claim 1. Claims 10-15 depend from claim 9.
Claims 1, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The total amount of the solution, given only as a w/v concentration, is omitted and thus the quantity of administered trehalose is unclear. The administered amount of trehalose cannot be obtained from concentration only. 
Taken together with the 112(a) rejection above, Applicant may change the recitation “the trehalose is administered in a solution comprising at least about 2% trehalose (w/v)” (lines 3 to 4 of claims 1 and 4; lines 2 to 3 of claim 9) to “the trehalose is orally administered in a solution comprising about 2% to 10% trehalose (w/v) at a dosage of about 50 mg to about 1000 mg/kg body weight”, which is supported by the specification (pages 12/22 to 13/22, [054 and 058]); and to insert the phrase “in a 5% to 10% (w/v) solution” immediately after the recitation “orally” (last line of claim 8). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gainer (US 2009/0110746, published on April 30, 2009, hereinafter referred to as Gainer ‘746) in view of Megiddo (US 2016/0303150, published on October 20, 2016 and benefitted from Provisional Application No. 62/148,530 filed on 04/16/2015, hereinafter referred to as Megiddo ‘150).

Gainer ‘746 disclosed a method of treating traumatic brain injury or Alzheimer's disease in a mammal comprising administering to said mammal a therapeutically effective amount of a diffusion enhancing compound other than a bipolar trans carotenoid. Diffusion enhancing compounds such as kosmotropes increase the oxygen transport in vivo. A method of enhancing the diffusion of oxygen in a mammal comprising administering a diffusion enhancing compound other than a bipolar trans carotenoid in an amount sufficient to increase the diffusion of oxygen in blood plasma, wherein the diffusion enhancing compound is selected from the group consisting of trehalose, glycine betaine, and proline (or wherein said administration is selected from the group consisting of nasal, parenteral, transdermal, intramuscular injection and oral delivery (page 10/11, right col., para. #13 and #8; left col., [0084]; page 11/11, left col., para. #20 and #21). The term 'kosmotrope' (order-maker) denotes solutes that stabilized proteins and membranes. The compounds are useful in the treatment of: cardiovascular disease, atherosclerosis, myocardial infarction, hypertension, ischemia, stroke, traumatic brain injury, Alzheimer's disease. The compounds and compositions are also useful as a pretreatment or for treating mammals at risk for the above-noted diseases/conditions (pages 7/11 to 8/11, [0031, 0055, 0056, and 0063]).

Megiddo ‘150 disclosed a method for treating or alleviating a disease associated with abnormal protein aggregation and/or inclusion bodies formation in myocytes, neurons and other cells in a human subject in need thereof comprising administering to said subject a therapeutically effective amount of deuterated trehalose or a mixture of several deuterated trehaloses, optionally together with non-deuterated trehalose. The disease is any one of Huntington's disease, oculopharengeal muscular dystrophy, spinocerebellar ataxias, Friedreich's ataxia, spinal and bulbar muscular atrophy, Parkinson's disease, Alzheimer's disease, amyotrophic lateral sclerosis, corticobasal degeneration, progressive supranuclear palsy and Frontotemporal dementia. In some embodiments, the therapeutically effective amount of enterally administered deuterated trehalose or a mixture of several deuterated trehaloses, optionally together with non-deuterated trehalose is from about 1 mg to about 2 gram/Kg body weight of said subject per day. Said pharmaceutical formulation is administered at a single dose of 5, 8, 15, 30, 40 or 50 grams of deuterated trehalose. For enteral, specifically oral administration, the concentration of deuterated trehalose in said formulation is about 0.1% to about 50% (w/v), more specifically is about 8%, 9%, 10%, 11 %, 12%, 13%, 14%, 15%, 20% or 25% (w/v). In specific embodiments, the concentration of deuterated trehalose in the formulation is about 10% (w/v). Liquid formulations for oral administration may be in the form of solutions or syrups (pages 3/27 to 13/27, [0036, 0040, 0049, 0055, and 0151-0153]). Trehalose is capable of inhibiting intra-cellular aggregation of abnormal proteins associated with neurodegenerative diseases and myopathies due to its protein stabilization and autophagy enhancement capabilities (page 7/27, [0086]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic amount of trehalose as taught by Gainer ‘746 with specific kosmotropes that stabilized proteins and membranes, and (b) Megiddo ‘150 teaches that trehalose is capable of inhibiting intra-cellular aggregation of abnormal proteins associated with neurodegenerative diseases and myopathies due to its protein stabilization, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic amount of trehalose as taught by Gainer ‘746 with specific concentration in w/v and total amount per kg body weight in view of Megiddo ‘150 for treating brain trauma and/or progression of neurodegenerative diseases, one would achieve Applicant’s claims 1-15. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The method of Gainer ‘746 in view of Megiddo ‘150 meets all structural limitation of claimed method and would achieve the same intended results, including “reducing cognitive dysfunction or decline”, “inducing or increasing neuroplasticity (comprising neurogenesis or synaptic plasticity)”,  and “neurogenesis and/or synaptic plasticity are increased following administration of the trehalose”, required by claims 1, 4, 9, 14, and 15.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623